Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited fails to disclose a vehicle notification apparatus comprising a control unit configured to obtain a wheel rotational speed that is a rotational speed of the wheel based on the detection signal, wherein, the control unit is configured to: determine whether or not the wheel rotational speed satisfies a predetermined specific variation occurrence condition; determine that a specific variation in the wheel rotational speed that does not occur in a normal driving state has occurred, when the wheel rotational speed is determined to satisfy the predetermined specific variation occurrence condition; obtain, as a specific variation rotational angle position, a rotational position of when the specific variation has occurred with reference to a predetermined reference position of the wheel, based on the detection signal; specify a factor that has caused the specific variation based on the specific variation rotational angle position; and let the notification execution device notify the passenger or the manager of information regarding the specified factor. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maleki discloses method and apparatus for monitoring brake operation comprising warning lamp 39 to indicate a malfunction at the wheel end. 
	Oshio discloses a vehicle brake apparatus comprising a motor drive unit to control the motor 10, a brake pressure detection unit 34, and a wheel speed sensor 33. 
	Pinto discloses method and apparatus for monitoring a vehicle brake comprising a first sensor 42, a spatial sensor 55, and a control unit 50 to detect a fault. 
	Takagi discloses a driving support device comprising a wheel speed sensor 25 and a driving support ECU 10 to determine a fault. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
February 12, 2022